Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 08/12/2022.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The title is merely indicative of the field of use/technological environment and is not indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: Claims 1, 8 and 15 contain a minor typographical error, they recite “each off the plurality” which should recite – each of the plurality --. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites “monitoring …” which is a verb tense shift from the remainder of the claim (i.e. determine, generate, assign, execute, et cetera). It would appear that Applicant intends – monitor … --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite, in part, “wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously”; this limitation is not supported by the disclosure as originally filed. ¶ [0018] of the instant disclosure recites “the task can be compared with other scheduled tasks to identify duplication, namely duplicate tasks” and  ¶ [0053] of the instant disclosure recites “if the requested task is a duplicate of a task already scheduled to execute, then the cognitive scheduling engine may determine that an update is not needed [update to the schedule]”. Further, ¶ [0019] of the instant disclosure recites “In some other embodiments, the tasks can be evaluated to determine which tasks can be executed simultaneously and which cannot based on the individual task resource requirements, task dependencies, etc., for example.” and ¶ [0040] of the instant disclosure recites “the task launcher 218 can instruct the processor 102 to execute multiple tasks simultaneously”. These recitations, however, fail to form a nexus between duplicate tasks and the ability to perform multiple tasks simultaneously. That is, there is no support for assuring “the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously”. The disclosure, as originally filed, merely supports that there may be duplicate tasks and that some tasks in general may be scheduled simultaneously but does not support that simultaneously scheduled tasks are specifically the duplicate tasks and even less that this simultaneous scheduling of duplicate tasks occurs specifically during the time slot that is scheduled based on the risk assessment.
Claims 2-7, 9-14 and 16-20 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) in view of Poledna et al. Pub. No. US 2016/0147568 A1 (hereafter Poledna) in view of Steele et al. Pub. No. US 2007/0127069 A1 (hereafter Steele).

With regard to claim 1, Markov teaches a computer-implemented cognitive scheduling method, comprising (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract):
receiving a plurality of computer executable tasks (a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31);
determining using a cognitive scheduling engine (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract) environmental parameters for executing each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
evaluating with the cognitive scheduling engine (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract) the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27, Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the evaluating (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
executing each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period); and
ensure resource availability for remaining tasks (The invention provides a method and apparatus for efficiently scheduling computing jobs so that the utility of system resources is maximized. By prioritizing the incoming computing jobs and then selecting for scheduling those computing jobs in order of priority, the invention ensures that computing jobs are given the most opportunities to be selected to be scheduled on the best nodes during the best time intervals according to the importance of that computing job relative to other computing jobs ready for scheduling in at least col. 11 line 66 – col. 12 line 7).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to the environmental parameters and annotation criteria evaluated in the “risk assessment” to determine a schedule. Markov makes these evaluations and determines and executes a schedule but does not specifically teach making a “risk assessment” (which, in light of the instant specification ¶ [0003], corresponds to “an evaluation of the probability that high priority scheduled tasks can be executed and successfully completed within a set of constraints provided by the annotation criteria under which the individual computer-implemented tasks are to be executed”). That is, Markov determines a suitable schedule for the job (seemingly with 100% probability of success) but does not evaluate a risk/probability of the schedule succeeding.
However, in analogous art Van Matre teaches generating a risk assessment with the cognitive scheduling engine (in at least ¶ [0053]) for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]),
the risk assessment including a likelihood of conflict between the plurality of executable tasks (selects one of these modifications and applies the changes specified. The selection is based upon an estimate of the modification's chance to succeed in improving the schedule … The first modification is assigned a 4 on the probability estimation scale since it involves swaps with Dave only, but is not the best option as it involves two discrete changes and hence has a higher chance of conflicts in at least ¶ [0067]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).
Markov and Van Matre do not specifically teach executing duplicate tasks simultaneously.
However, in analogous art Poledna teaches wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously (a number of copies of a task are performed simultaneously on different computer nodes in at least ¶ [0021]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the executing duplicate tasks simultaneously of Poledna with the systems and methods of Markov and Van Matre resulting in a system in which the scheduled tasks/timeslots of Markov and Van Matre can be scheduled such that duplicate tasks are executed simultaneously within the time slot as on Poledna. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for parallel execution of tasks (see at least Poledna ¶ [0021] and ¶ [0003] – [0004]).
Markov, Van Matre and Poledna do not specifically teach monitoring to confirm successful completion of tasks.
However, in analogous art Steele teaches monitoring each task to confirm successful completion of each off the plurality of computer executable tasks to update the cognitive scheduling engine to ensure resource availability for remaining tasks (When the output job 100 is sent to the output device, the service may send a report (block 516) back to the user reporting successful completion of the task. The report of block 516 may be sent back directly to the user or alternatively sent back to the user through the output device database service 106. Optionally, the output device management service 104 may monitor the output device to ensure successful completion of the output job 100 and provide either continuous or discrete updates on the progress of a specific output job 100 in at least ¶ [0050]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring to confirm successful completion of tasks of Steele with the systems and methods of Markov, Van Matre and Poledna resulting in a system in which the scheduled jobs of Markov are monitored to confirm successful completion, as in Steele, to and update the cognitive scheduling engine of Markov as in the updating of Steele to ensure resource availability as in Markov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving and optimizing utilization of resources and capabilities (see at least Steele ¶ [0050] and [0005]) to ensure resource availability (see at least Markov col. 11 line 66 – col. 12 line 7).

With regard to claim 4, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 5, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 6, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53).

With regard to claim 8, Markov teaches a cognitive scheduling system, comprising (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract):
a network interface configured to receive a plurality of computer executable tasks over a network (such as seen in grid computing, a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31, Examiner notes that Grid Computing comprises distributed, networked device (receipt of jobs in grid computing would be received over network interface as this is how networked devices communicate), see evidentiary reference “Grid computing”, Wikipedia, 2018 “distributed or grid computing can be seen as a special type of parallel computing that relies on complete computers (with onboard CPUs, storage, power supplies, network interfaces, etc.) connected to a computer network (private or public) by a conventional network interface, such as Ethernet”);
a storage device configured to store the plurality of computer executable tasks, a set of annotation criteria and a scheduling list (A computing program product having instructions disposed thereon for scheduling a plurality of computing job in at least claim 13); and
a processor configured to (when executed by a processor the instructions perform a method comprising in at least claim 13):
determine environmental parameters for executing each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
evaluate the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27, Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assign a time slot in a scheduling list to each of the plurality of computer executable tasks based on the evaluating (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
execute each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period); and
ensure resource availability for remaining tasks (The invention provides a method and apparatus for efficiently scheduling computing jobs so that the utility of system resources is maximized. By prioritizing the incoming computing jobs and then selecting for scheduling those computing jobs in order of priority, the invention ensures that computing jobs are given the most opportunities to be selected to be scheduled on the best nodes during the best time intervals according to the importance of that computing job relative to other computing jobs ready for scheduling in at least col. 11 line 66 – col. 12 line 7).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to the environmental parameters and annotation criteria evaluated in the “risk assessment” to determine a schedule. Markov makes these evaluations and determines and executes a schedule but does not specifically teach making a “risk assessment” (which, in light of the instant specification ¶ [0003], corresponds to “an evaluation of the probability that high priority scheduled tasks can be executed and successfully completed within a set of constraints provided by the annotation criteria under which the individual computer-implemented tasks are to be executed”). That is, Markov determines a suitable schedule for the job (seemingly with 100% probability of success) but does not evaluate a risk/probability of the schedule succeeding.
However, in analogous art Van Matre teaches generate a risk assessment with the cognitive scheduling engine (in at least ¶ [0053]) for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]),
the risk assessment including a likelihood of conflict between the plurality of executable tasks (selects one of these modifications and applies the changes specified. The selection is based upon an estimate of the modification's chance to succeed in improving the schedule … The first modification is assigned a 4 on the probability estimation scale since it involves swaps with Dave only, but is not the best option as it involves two discrete changes and hence has a higher chance of conflicts in at least ¶ [0067]);
assign a time slot in a scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).
Markov and Van Matre do not specifically teach executing duplicate tasks simultaneously.
However, in analogous art Poledna teaches wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously (a number of copies of a task are performed simultaneously on different computer nodes in at least ¶ [0021]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the executing duplicate tasks simultaneously of Poledna with the systems and methods of Markov and Van Matre resulting in a system in which the scheduled tasks/timeslots of Markov and Van Matre can be scheduled such that duplicate tasks are executed simultaneously within the time slot as on Poledna. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for parallel execution of tasks (see at least Poledna ¶ [0021] and ¶ [0003] – [0004]).
Markov, Van Matre and Poledna do not specifically teach monitoring to confirm successful completion of tasks.
However, in analogous art Steele teaches monitoring each task to confirm successful completion of each off the plurality of computer executable tasks to update the cognitive scheduling engine to ensure resource availability for remaining tasks (When the output job 100 is sent to the output device, the service may send a report (block 516) back to the user reporting successful completion of the task. The report of block 516 may be sent back directly to the user or alternatively sent back to the user through the output device database service 106. Optionally, the output device management service 104 may monitor the output device to ensure successful completion of the output job 100 and provide either continuous or discrete updates on the progress of a specific output job 100 in at least ¶ [0050]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring to confirm successful completion of tasks of Steele with the systems and methods of Markov, Van Matre and Poledna resulting in a system in which the scheduled jobs of Markov are monitored to confirm successful completion, as in Steele, to and update the cognitive scheduling engine of Markov as in the updating of Steele to ensure resource availability as in Markov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving and optimizing utilization of resources and capabilities (see at least Steele ¶ [0050] and [0005]) to ensure resource availability (see at least Markov col. 11 line 66 – col. 12 line 7).

With regard to claim 11, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 12, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 13, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53).

With regard to claim 15, a computer readable storage medium comprising a computer-readable program for implementing cognitive scheduling (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract), wherein the computer-readable program, when executed on a computer, causes the computer to perform the steps of (A computing program product having instructions disposed thereon for scheduling a plurality of computing job and when executed by a processor the instructions perform a method comprising in at least claim 13):
receiving a plurality of computer executable tasks (a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31);
determining environmental parameters for executing each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
evaluating the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27, Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the evaluating (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
executing each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period); and
ensure resource availability for remaining tasks (The invention provides a method and apparatus for efficiently scheduling computing jobs so that the utility of system resources is maximized. By prioritizing the incoming computing jobs and then selecting for scheduling those computing jobs in order of priority, the invention ensures that computing jobs are given the most opportunities to be selected to be scheduled on the best nodes during the best time intervals according to the importance of that computing job relative to other computing jobs ready for scheduling in at least col. 11 line 66 – col. 12 line 7).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to the environmental parameters and annotation criteria evaluated in the “risk assessment” to determine a schedule. Markov makes these evaluations and determines and executes a schedule but does not specifically teach making a “risk assessment” (which, in light of the instant specification ¶ [0003], corresponds to “an evaluation of the probability that high priority scheduled tasks can be executed and successfully completed within a set of constraints provided by the annotation criteria under which the individual computer-implemented tasks are to be executed”). That is, Markov determines a suitable schedule for the job (seemingly with 100% probability of success) but does not evaluate a risk/probability of the schedule succeeding.
However, in analogous art Van Matre teaches generating a risk assessment with the cognitive scheduling engine (in at least ¶ [0053]) for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]),
the risk assessment including a likelihood of conflict between the plurality of executable tasks (selects one of these modifications and applies the changes specified. The selection is based upon an estimate of the modification's chance to succeed in improving the schedule … The first modification is assigned a 4 on the probability estimation scale since it involves swaps with Dave only, but is not the best option as it involves two discrete changes and hence has a higher chance of conflicts in at least ¶ [0067]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).
Markov and Van Matre do not specifically teach executing duplicate tasks simultaneously.
However, in analogous art Poledna teaches wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously (a number of copies of a task are performed simultaneously on different computer nodes in at least ¶ [0021]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the executing duplicate tasks simultaneously of Poledna with the systems and methods of Markov and Van Matre resulting in a system in which the scheduled tasks/timeslots of Markov and Van Matre can be scheduled such that duplicate tasks are executed simultaneously within the time slot as on Poledna. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by providing for parallel execution of tasks (see at least Poledna ¶ [0021] and ¶ [0003] – [0004]).
Markov, Van Matre and Poledna do not specifically teach monitoring to confirm successful completion of tasks.
However, in analogous art Steele teaches monitoring each task to confirm successful completion of each off the plurality of computer executable tasks to update the cognitive scheduling engine to ensure resource availability for remaining tasks (When the output job 100 is sent to the output device, the service may send a report (block 516) back to the user reporting successful completion of the task. The report of block 516 may be sent back directly to the user or alternatively sent back to the user through the output device database service 106. Optionally, the output device management service 104 may monitor the output device to ensure successful completion of the output job 100 and provide either continuous or discrete updates on the progress of a specific output job 100 in at least ¶ [0050]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring to confirm successful completion of tasks of Steele with the systems and methods of Markov, Van Matre and Poledna resulting in a system in which the scheduled jobs of Markov are monitored to confirm successful completion, as in Steele, to and update the cognitive scheduling engine of Markov as in the updating of Steele to ensure resource availability as in Markov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving and optimizing utilization of resources and capabilities (see at least Steele ¶ [0050] and [0005]) to ensure resource availability (see at least Markov col. 11 line 66 – col. 12 line 7).

With regard to claim 18, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 19, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 20, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) in view of Poledna et al. Pub. No. US 2016/0147568 A1 (hereafter Poledna) in view of Steele et al. Pub. No. US 2007/0127069 A1 (hereafter Steele) as applied to claims 1, 4-6, 8, 11-13 15 and 18-20 above and in further view of Torii et al. Pub. No. US 2012/0265575 A1 (hereafter Torii).

With regard to claim 2, Markov, Van Matre, Poledna and Steele teach the computer implemented method of claim 1,
Markov, Van Matre, Poledna and Steele do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov, Van Matre, Poledna and Steele resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the probability, the claimed Bayesian algorithm. The substituted Bayesian algorithm was known in the art, Torii. A person having ordinary skill in the art could have substituted the unspecified probability algorithm of Van Matre for the Bayesian algorithm of Torii and the results would have been predictable. That is, the probability of Van Matre would predictably be calculated specifically using the Bayesian algorithm of Torii.

With regard to claim 9, Markov, Van Matre, Poledna and Steele teach the cognitive scheduling system of claim 8,
Markov, Van Matre, Poledna and Steele do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov, Van Matre, Poledna and Steele resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the probability, the claimed Bayesian algorithm. The substituted Bayesian algorithm was known in the art, Torii. A person having ordinary skill in the art could have substituted the unspecified probability algorithm of Van Matre for the Bayesian algorithm of Torii and the results would have been predictable. That is, the probability of Van Matre would predictably be calculated specifically using the Bayesian algorithm of Torii.

With regard to claim 16, Markov, Van Matre, Poledna and Steele teach the computer readable storage medium of claim 15,
Markov, Van Matre, Poledna and Steele do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov, Van Matre, Poledna and Steele resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the probability, the claimed Bayesian algorithm. The substituted Bayesian algorithm was known in the art, Torii. A person having ordinary skill in the art could have substituted the unspecified probability algorithm of Van Matre for the Bayesian algorithm of Torii and the results would have been predictable. That is, the probability of Van Matre would predictably be calculated specifically using the Bayesian algorithm of Torii.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) in view of Poledna et al. Pub. No. US 2016/0147568 A1 (hereafter Poledna) in view of Steele et al. Pub. No. US 2007/0127069 A1 (hereafter Steele) in view of Torii et al. Pub. No. US 2012/0265575 A1 (hereafter Torii) as applied to claims 2, 9 and 16 above and in further view of “Naïve Bayes Classifier”, Wikipedia, 2018 (hereafter Naïve).

With regard to claim 3, Markov, Van Matre, Poledna, Steele and Torii teach the computer implemented method of claim 2,
Markov, Van Matre, Poledna, Steele and Torii do not specifically teach the specific Bayesian algorithm.
However, in analogous art Naïve teaches wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the conditional probability can be decomposed as … In plain English, using Bayesian probability terminology, the above equation can be written as posterior = (prior x likelihood) / evidence in at least Probabilistic Model).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the specific Bayesian algorithm of Naive with the systems and methods of Markov, Van Matre, Poledna, Steele and Torii resulting in a system in which the Bayesian algorithm of Torii is calculated using the specific Bayesian algorithm of Naive. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates a generically recited Bayesian algorithm, Torii, but differs from the claimed invention only in the substitution that it does not specify the particular Bayesian algorithm used. The substituted, particular, Bayesian algorithm was known in the art, Naive. A person having ordinary skill in the art could have substituted the generically recited Bayesian algorithm of Torii for the particular Bayesian algorithm of Naive and the results would have been predictable. That is, the generically recited Bayesian algorithm of Torii would predictably be the particular Bayesian algorithm of Naive.

With regard to claim 10, Markov, Van Matre, Poledna, Steele and Torii teach the cognitive scheduling system of claim 9,
Markov, Van Matre, Poledna, Steele and Torii do not specifically teach the specific Bayesian algorithm.
However, in analogous art Naïve teaches wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the conditional probability can be decomposed as … In plain English, using Bayesian probability terminology, the above equation can be written as posterior = (prior x likelihood) / evidence in at least Probabilistic Model).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the specific Bayesian algorithm of Naive with the systems and methods of Markov, Van Matre, Poledna, Steele and Torii resulting in a system in which the Bayesian algorithm of Torii is calculated using the specific Bayesian algorithm of Naive. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates a generically recited Bayesian algorithm, Torii, but differs from the claimed invention only in the substitution that it does not specify the particular Bayesian algorithm used. The substituted, particular, Bayesian algorithm was known in the art, Naive. A person having ordinary skill in the art could have substituted the generically recited Bayesian algorithm of Torii for the particular Bayesian algorithm of Naive and the results would have been predictable. That is, the generically recited Bayesian algorithm of Torii would predictably be the particular Bayesian algorithm of Naive.

With regard to claim 17, Markov, Van Matre, Poledna, Steele and Torii teach the computer readable storage medium of claim 16,
Markov, Van Matre, Poledna, Steele and Torii do not specifically teach the specific Bayesian algorithm.
However, in analogous art Naïve teaches wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the conditional probability can be decomposed as … In plain English, using Bayesian probability terminology, the above equation can be written as posterior = (prior x likelihood) / evidence in at least Probabilistic Model).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the specific Bayesian algorithm of Naive with the systems and methods of Markov, Van Matre, Poledna, Steele and Torii resulting in a system in which the Bayesian algorithm of Torii is calculated using the specific Bayesian algorithm of Naive. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates a generically recited Bayesian algorithm, Torii, but differs from the claimed invention only in the substitution that it does not specify the particular Bayesian algorithm used. The substituted, particular, Bayesian algorithm was known in the art, Naive. A person having ordinary skill in the art could have substituted the generically recited Bayesian algorithm of Torii for the particular Bayesian algorithm of Naive and the results would have been predictable. That is, the generically recited Bayesian algorithm of Torii would predictably be the particular Bayesian algorithm of Naive.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) in view of Poledna et al. Pub. No. US 2016/0147568 A1 (hereafter Poledna) in view of Steele et al. Pub. No. US 2007/0127069 A1 (hereafter Steele) as applied to claims 1, 4-6, 8, 11-13 15 and 18-20 above and in further view of DUBROVA et al. WO 2015/197128 A1 (hereafter Dubrova).

With regard to claim 7, Markov, Van Matre, Poledna and Steele teach the computer implemented method of claim 1, further comprising
Markov, Van Matre, Poledna and Steele do not specifically teach generating checksums based on risk assessment/probability of success.
However, in analogous art Dubrova teaches generating a unique checksum for each of the tasks based on the risk assessment of the plurality of computer executable tasks (The analysis is carried out by considering the distribution of checksums over all messages of a given length. Note that a worst-case scenario is considered here, i.e., it is assumed that adversary 104 will maximize his chances by trying to design checksums and we assume adversary 104 knows (and chooses) those messages which maximize the probability of success. Thus, probability of success will depend on the maximum probability that two different messages M and M' will have identical checksums t in at least page 18 lines 10-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the checksums based on risk assessment/probability of success of Dubrova with the system and methods of Markov, Van Matre, Poledna and Steele resulting in a system in which Markov, Van Matre, Poledna and Steele calculate checksums for each task in the manner that Dubrova calculates checksums for messages, such that a schedule of tasks of Markov and Dubrova will have matching checksums when the probability of success is maximized as in the matching checksums of messages in Dubrova. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system optimization by verifying that each task in each time slot belong to the maximized schedule solution set (see at least Dubrova page 18 lines 10-17 and Van Matre ¶ [0007]).

With regard to claim 14, Markov, Van Matre, Poledna and Steele teach the cognitive scheduling system of claim 8, wherein the processor is further configured to
Markov, Van Matre, Poledna and Steele do not specifically teach generating checksums based on risk assessment/probability of success.
However, in analogous art Dubrova teaches generate a unique checksum for each of the computer executable tasks based on the risk assessment of the plurality of computer executable tasks (The analysis is carried out by considering the distribution of checksums over all messages of a given length. Note that a worst-case scenario is considered here, i.e., it is assumed that adversary 104 will maximize his chances by trying to design checksums and we assume adversary 104 knows (and chooses) those messages which maximize the probability of success. Thus, probability of success will depend on the maximum probability that two different messages M and M' will have identical checksums t in at least page 18 lines 10-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the checksums based on risk assessment/probability of success of Dubrova with the system and methods of Markov, Van Matre, Poledna and Steele resulting in a system in which Markov, Van Matre, Poledna and Steele calculate checksums for each task in the manner that Dubrova calculates checksums for messages, such that a schedule of tasks of Markov and Dubrova will have matching checksums when the probability of success is maximized as in the matching checksums of messages in Dubrova. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system optimization by verifying that each task in each time slot belong to the maximized schedule solution set (see at least Dubrova page 18 lines 10-17 and Van Matre ¶ [0007]).

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicants’ representative Harry Andrew Hild Jr. contacted Examiner Bradley Teets on August 1, 2022. No agreement was reached Objections to the specification.
With regard to point (a), Examiner respectfully disagrees with Applicant. No interview was held on 08/01/2022, or any other date.
The Examiner has again objected to the title. The Examiner alleges the title is not descriptive. The title is “Cognitive Scheduling Engine”. Claims 1-7 are directed to a “computer- implemented cognitive scheduling method”. Further, claim 1 specifically recites “cognitive scheduling engine”. It is not clear, considering the use of the exact terms in the claims that are used in the title, how the Examiner can assert a new title is “required”, because the Examiner alleges “the title is merely indicative of the failed of use/technological environment and is not indicative to the invention to which the claims are directed”.
With regard to point (b), Examiner respectfully disagrees with Applicant. The title “Cognitive Scheduling Engine” is merely the field of invention/technological environment but is not descriptive of the claimed invention for which Applicant seeks a patent. Applicant appears to assert that using terms from the claim automatically make the title directed to the claimed invention. Examiner acknowledges that the claim uses the term “cognitive scheduling engine”, however, this term alone in the title does not meet the standard that the title must be “clearly indicative of the invention to which the claims are directed”, MPEP § 606.01. Argument has not been found to be persuasive.
The Examiner asserts on page 6 of the Final Office Action that the claim element “wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously” fails to have sufficient support in the original patent disclose. However, Applicants’ respectfully disagree. Support for the aforementioned claim element is found in paragraph [0018] of Applicants’ originally filed patent specification. In view of the present claim amendment, the §112 rejections have been obviated.
With regard to point (c), Examiner respectfully disagrees with Applicant.
Applicant points only to ¶ [0018] for support for this limitations with no further analysis to support their position. Examiner has included analysis of this very paragraph in the rejection in the Final Rejection. Applicant has failed to rebut the conclusions of that analysis. This analysis is reproduced here:
Claims 1, 8 and 15 recite, in part, “wherein the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously”; this limitation is not supported by the disclosure as originally filed. ¶ [0018] of the instant disclosure recites “the task can be compared with other scheduled tasks to identify duplication, namely duplicate tasks” and  ¶ [0053] of the instant disclosure recites “if the requested task is a duplicate of a task already scheduled to execute, then the cognitive scheduling engine may determine that an update is not needed [update to the schedule]”. Further, ¶ [0019] of the instant disclosure recites “In some other embodiments, the tasks can be evaluated to determine which tasks can be executed simultaneously and which cannot based on the individual task resource requirements, task dependencies, etc., for example.” and ¶ [0040] of the instant disclosure recites “the task launcher 218 can instruct the processor 102 to execute multiple tasks simultaneously”. These recitations, however, fail to form a nexus between duplicate tasks and the ability to perform multiple tasks simultaneously. That is, there is no support for assuring “the time slot assigned allows for duplicate tasks in the plurality of tasks to be performed simultaneously”. The disclosure, as originally filed, merely supports that there may be duplicate tasks and that some tasks in general may be scheduled simultaneously but does not support that simultaneously scheduled tasks are specifically the duplicate tasks and even less that this simultaneous scheduling of duplicate tasks occurs specifically during the time slot that is scheduled based on the risk assessment.
Applicant appears to be attempting to invent during the course of prosecution rather than at the effective filing date of the claimed invention. Applicant has combined multiple broader embodiments of the instant application in an attempt to assert possession of a narrow combination of these elements at the time of the effective filing date. There is no support for such a combination.
Argument has not been found to be persuasive.
Markov et al. makes no teaching or suggestion of assigning task to allow for simultaneous running of duplicate tasks. Additionally, Markov et al. discloses methods in which an “event” to be scheduled is sectioned into “static elements”, e.g., the use of hardware, and “floating elements”, e.g., the use of software applications. Markov et al. separates these elements in the scheduling to give priority to some elements that require significant use of the static elements. This is distinguished from Applicants’ claims. Applicants use a scheduling engine to determine the order of tasks so that they run in an order that does not result in conflicting use of resources. This is different from separating resources from applications and then creating a sequence of which applications can be delayed.
With regard to point (d), Examiner respectfully disagrees with Applicant. First, Examiner relies upon Poledna, not Markov, to teach the argued simultaneous execution of duplicate tasks. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, Applicant appears to assert that the instant claims execute tasks in a chronological order but that Markov does not. Examiner notes that Markov, in at least col. 10 lines 59-63, teaches “some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order”. Lastly, Applicant’s disclosure as originally filed also does not support this limitation, see rejection under 35 U.S.C. 112(a) as well as response to point (c) above. Argument has not been found to be persuasive.
Markov et al. does not teach or suggest monitoring the completion of tasks, and using that information to update scheduling.
With regard to points (e), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Steele to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
However, the claims have been amended to further illustrate that the claimed methods allow for time slot allocation to take into account duplication of tasks, which can run simultaneously. This is a feature that is not taught or suggested by Matre[sic] et al.
With regard to points (f), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Poledna to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
Poleda[sic] et al. does not describe a scheduling system that monitors the completion of tasks. Accordingly, Poleda[sic] et al. fails to teach or suggest “monitoring each task to confirm successful completion of each off the plurality of computer executable tasks to update the cognitive scheduling engine to ensure resource availability for remaining tasks
With regard to points (g), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Steele to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
Torii et al. makes no teaching or suggestion of simultaneously running tasks on the same node.
With regard to points (h), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Poledna to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
Torri et al. also fails to teach or suggest “monitoring each task to confirm successful completion of each off the plurality of computer executable tasks to update the cognitive scheduling engine to ensure resource availability for remaining tasks”
With regard to points (i), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Steele to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.
Dubrova et al. makes no teaching or suggest of simultaneously running tasks having elements of duplication.
With regard to points (j), Examiner respectfully disagrees with Applicant. Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, Examiner relies upon Poledna to teach the argued limitation. Moreover, to the extent that Applicant is attempting to argue the references individually wherein the rejection is based upon a combination of references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195